DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 8 and 10 – 14 are allowable. The restriction requirement between Invention I and II, as set forth in the Office action mailed on 11/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/04/2021 is withdrawn.  Claims 6 – 8, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization (an oral permission) for this examiner’s amendment was given by phone, with James Harris Pitlick on 25 May 2022.  The examiner’s amendments include amending previously independent claim 6 to depend from independent claim 1.

The application has been amended as follows: 

6. (currently amended) A method for manufacturing [[a]]the printed wiring board according to claim 1, comprising the steps of: forming a conductor portion having a predetermined pattern; coating a powder containing a liquid crystal polymer to a shaping place to move the powder in a vertical direction by dry coating; and hot-pressing the powder at a temperature equal to or higher than a melting point of the liquid crystal polymer.

Allowable Subject Matter
Claims 1 – 8 and 10 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a printed wiring board comprising a wiring layer having a predetermined pattern line width, wherein the molecular orientation of the liquid crystal polymer is random in the insulating layer, and wherein a degree of crystal orientation of the liquid crystal polymer is 0.3 or less in a plane direction of the insulating layer, wherein the degree of crystal orientation is calculated from the following equation from a two-dimensional diffraction image obtained by a wide-angle X-ray diffraction method: degree of crystal orientation = (maximum peak area - minimum peak area) / maximum peak area, wherein the maximum peak area is an integrated value of a peak intensity at the maximum intensity peak, and the minimum peak area is an integrated value of a peak intensity at the minimum intensity peak.
One close prior art Nakashima (US 2019/0001628 A1) teaches of a liquid crystal polymer, and wherein a degree of crystal orientation of the liquid crystal polymer is 0.3 or less in a plane direction of the insulating layer; however Nakashima does not teach a printed wiring board comprising a base member of a liquid crystal polymer having wiring formed on at least one surface, wherein the printed wiring board comprising a conductor portion including a wiring layer having a predetermined pattern line width, wherein the molecular orientation of the liquid crystal polymer is random in the insulating layer wherein the degree of crystal orientation is calculated from the following equation from a two-dimensional diffraction image obtained by a wide-angle X-ray diffraction method: degree of crystal orientation = (maximum peak area - minimum peak area) / maximum peak area, wherein the maximum peak area is an integrated value of a peak intensity at the maximum intensity peak, and the minimum peak area is an integrated value of a peak intensity at the minimum intensity peak.
Another close prior art Jester (US 5,703,202) teaches of a printed wiring board comprising a base member of a liquid crystal polymer having wiring formed on at least one surface, wherein the printed wiring board comprising an insulating layer including the liquid crystal polymer and a conductor portion including a wiring layer having a predetermined pattern line width, wherein the molecular orientation of the liquid crystal polymer is random in the insulating layer, and wherein a degree of crystal orientation of the liquid crystal polymer is 0.3 or less in a plane direction of the insulating layer; however Jester does not teach herein a degree of crystal orientation of the liquid crystal polymer is 0.3 or less in a plane direction of the insulating layer wherein the degree of crystal orientation is calculated from the following equation from a two-dimensional diffraction image obtained by a wide-angle X-ray diffraction method: degree of crystal orientation = (maximum peak area - minimum peak area) / maximum peak area, wherein the maximum peak area is an integrated value of a peak intensity at the maximum intensity peak, and the minimum peak area is an integrated value of a peak intensity at the minimum intensity peak.
Therefore claims 1 – 8 and 10 – 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896